Exhibit 10.15

CONSENT TO SUBLEASE

THIS CONSENT TO SUBLEASE (this “Consent”), dated as of September 12, 2014, is
entered into by and among WLC Three VI, L.L.C., a Delaware limited liability
company (“Landlord”), MacLean Power, L.L.C., a Delaware limited liability
company (“Sublandlord”), and Aldeyra Therapeutics, Inc., a Delaware corporation
(“Subtenant”).

W I T N E S S E T H

WHEREAS, Farley White Kilnbrook Three, LLC, a Massachusetts limited liability
company (“Original Landlord”), as landlord, and Utility Marketing Corporation, a
Massachusetts corporation (“UMC”), as tenant, entered into that certain Lease
dated as of August 22, 2007 (the “Original Lease”), as amended by that certain
First Amendment of Lease dated as of January 23, 2012 (the “First Amendment”),
with respect to certain premises containing approximately 3,736 rentable square
feet (the “Premises”) of space on the third (3rd) floor of that certain building
located at 131 Hartwell Avenue, Lexington, MA 02421 (the “Building”);

WHEREAS, the Original Lease, as amended by the First Amendment, is referred to
as the “Prime Lease”.

WHEREAS, UMC assigned its right, title and interest in, to and under the Prime
Lease to MacLean Highline, L.L.C., a Delaware limited liability company
(“MacLean Highline”), pursuant to that certain Asset Purchase Agreement dated as
of May 7, 2013;

WHEREAS, MacLean Highline assigned its right, title and interest in, to and
under the Prime Lease to Sublandlord, pursuant to that certain Asset Purchase
Agreement dated as of May 30, 2013;

WHEREAS, Landlord is the successor in interest to Original Landlord; and

WHEREAS, Sublandlord wishes to sublease the Premises on the terms and conditions
set forth in that certain sublease (the “Sublease”) dated as of August 27, 2014,
by and between Sublandlord and Subtenant, a true, complete and correct copy of
which Sublease is attached hereto as Exhibit A;

WHEREAS, pursuant to the terms of the Prime Lease, Sublandlord must obtain
Landlord’s prior written consent to the Sublease; and

WHEREAS, Landlord is willing to consent to the Sublease on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the covenants herein reserved and contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and agreed, Landlord, Sublandlord and Subtenant hereby
agree as follows:

 

  1. Recitals; Capitalized Terms. The foregoing recitals are hereby incorporated
by reference. All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them as set forth in the Prime Lease.

 

1



--------------------------------------------------------------------------------

  2. Consent. Subject to the terms and conditions of this Consent, Landlord
hereby consents to the subletting of the Premises by Sublandlord to Subtenant
pursuant to the Sublease.

 

  3. No Rights against Landlord. Sublandlord and Subtenant acknowledge and agree
that (a) neither the Prime Lease, the Sublease nor this Consent shall be deemed,
nor are such documents intended, to grant to Subtenant any rights whatsoever
against Landlord; and (b) the Sublease imposes no obligations on Landlord, and
in no event shall Landlord be deemed a party to the Sublease. Subtenant hereby
acknowledges and agrees that (i) its sole remedy for any alleged or actual
breach of its rights in connection with the Sublease shall be solely against
Sublandlord; and (ii) Subtenant is not a third party beneficiary under the Prime
Lease.

 

  4. No Release. This Consent shall not release Sublandlord from any existing or
future duty, obligation or liability to Landlord pursuant to the Prime Lease,
nor shall this Consent change, modify or amend the Prime Lease in any manner,
except insofar as it constitutes Landlord’s consent to the Sublease.
Notwithstanding the generality of the foregoing, this Consent expressly shall
not absolve Sublandlord from any requirement set forth in the Prime Lease that
Sublandlord obtain Landlord’s prior written approval of any additional
subleases, assignments or other dispositions of its interest in the Premises or
the Prime Lease.

 

  5.

Subordinate to Lease; Attornment. The Sublease shall be subject and subordinate
at all times to the Prime Lease and all of its provisions, covenants and
conditions. Sublandlord shall have a license to collect all rent under the
Sublease; provided, however, that all such rent shall be received by Sublandlord
in trust to be used for the satisfaction of all amounts due under the Prime
Lease. Notwithstanding anything in this Consent to the contrary, in the event
that the Prime Lease is terminated for any reason prior to the Termination Date
(as such term is defined in the Sublease), at Landlord’s option, Landlord shall
elect by written notice (the “Election Notice”) to Subtenant within thirty
(30) days after the effective date of such termination either (a) to recognize
Subtenant’s tenancy in the Premises under the terms and conditions and at the
rental rate specified in the Sublease, and for the then remaining term of the
Sublease, effective as of the effective date of such termination, in which case
Subtenant shall attorn to Landlord and recognize Landlord as Subtenant’s
landlord under the Sublease under the terms and conditions and at the rental
rate specified in the Sublease, and for the then remaining term of the Sublease,
except that Landlord shall not be bound by any provision of the Sublease which
in any way increases Landlord’s duties, obligations or liabilities to Subtenant
beyond those owed to Sublandlord under the Prime Lease (unless Landlord shall
have expressly agreed to same); or (b) to terminate the Sublease, which
termination shall be effective sixty (60) days after Subtenant receives written
notice from Landlord of such Lease (and Sublease) termination (the “Early
Termination Date”). If Landlord elects to proceed under Subsection 5(b) above,
then with respect to the period between the termination of the Prime Lease and
the Early Termination Date, (i) Subtenant’s tenancy shall be on the terms and
conditions and at the rental rate specified in the Sublease, except that
Landlord shall not be bound by any provision of the Sublease which in any way
increases Landlord’s duties, obligations or liabilities to Subtenant beyond
those owed to Sublandlord under the

 

2



--------------------------------------------------------------------------------

  Prime Lease (unless Landlord shall have expressly agreed to same), and
(ii) Subtenant shall pay all rent payable by Subtenant under the Sublease to
Landlord. Subtenant agrees to execute and deliver at any time and from time to
time, upon the reasonable request of Landlord, any instruments which may be
necessary or appropriate to evidence such attornment. If Landlord elects to
proceed under Subsection 5(a) above, Landlord shall not (i) be liable to
Subtenant for any act, omission or breach of the Sublease by Sublandlord,
(ii) be subject to any offsets or defenses which Subtenant might have against
Sublandlord, (iii) be bound by any rent or additional rent which Subtenant might
have paid more than one (1) month in advance to Sublandlord except to the extent
such rent or additional rent has been turned over to Landlord, or (iv) be bound
to honor any rights of Subtenant in any security deposit made with Sublandlord
except to the extent such security deposit has been turned over to Landlord. The
liability of Landlord to Subtenant for any default by Landlord under this
Consent or the Sublease after such attornment, or arising in connection with
Landlord’s operation, management, leasing, repair, renovation, alteration, or
any other matter relating to the Building or the Premises, shall be limited to
the interest of the Landlord in the Building and in the uncollected rents,
issues and profits thereof.

 

  6. No Breach of Lease. Subtenant hereby acknowledges that it has read and has
knowledge of all of the terms, provisions, rules and regulations of the Prime
Lease and agrees not to do or omit to do anything which would constitute a
breach of the Prime Lease. Any such act or omission shall constitute a breach of
this Consent and shall entitle Landlord to recover any damage, loss, cost, or
expense which it thereby suffers, from Sublandlord and/or Subtenant.

 

  7.

Sublease Term; Holdover. Notwithstanding any provision of the Prime Lease or
Sublease to the contrary, Sublandlord and Subtenant agree as follows: (a) the
term of the Sublease shall expire no later than the Termination Date; (b) the
term of the Sublease shall not be extended, nor shall Subtenant be permitted to
continue to occupy any part of the Premises, beyond the Termination Date, and
Subtenant shall vacate and surrender the Premises in the condition required
under the Sublease on or before the Termination Date, and Sublandlord shall
vacate and surrender the Premises in the condition as required under the Prime
Lease on or before the expiration of the Term of the Prime Lease (it being
understood that Subtenant shall have no obligation to remove or restore with
respect to any improvements or alterations made to the Premises prior to the
Sublease Commencement Date nor with respect to the Furniture and Equipment, as
defined in the Sublease); and (c) if Subtenant breaches the terms of Subsection
7(b) above, then (i) Landlord shall have the right (but not the obligation), at
Sublandlord’s sole cost and expense, either in the name of Sublandlord or
Landlord or both, and notwithstanding the fact that the term of the Prime Lease
may not have expired, to take such legal action as may be required to evict
Subtenant including, without limitation, the filing of a summary process action,
and Sublandlord hereby appoints Landlord as its attorney-in-fact, coupled with
an interest, to execute on behalf of Sublandlord and file such instruments, and
take such other actions as Landlord may deem appropriate, in connection with the
foregoing, and (ii) Sublandlord and Subtenant, jointly and severally, shall
indemnify, defend with counsel reasonably acceptable to Landlord, and hold
Landlord harmless from and against any and all costs, expenses, damages, claims,
penalties, losses and liabilities resulting from such breach by Subtenant.
Without

 

3



--------------------------------------------------------------------------------

  intending to limit the scope of the foregoing indemnification, Sublandlord and
Subtenant acknowledge that Landlord may incur substantial damages as a result of
Subtenant’s breach of the terms of Subsection 7(b) above.

 

  8. Transfer of Interest. Subtenant shall not have the right to assign its
interest in the Sublease or to sublease all or any portion of the Premises.

 

  9. No Amendments. Sublandlord and Subtenant may not terminate the Sublease nor
amend or modify the terms of the Sublease without obtaining the prior written
consent of Landlord thereto. Any termination, amendment or modification in
violation hereof shall be void and of no force and effect.

 

  10. No Alterations. Subtenant shall not make any alterations, additions
(including, for the purposes hereof, paint and wall-to-wall carpeting), or
improvements in or to the Premises (including any improvements necessary for
Subtenant’s initial occupancy thereof) without Landlord’s prior written consent
in accordance with the terms of the Prime Lease.

 

  11. Indemnification. Sublandlord and Subtenant agree to indemnify and hold
Landlord harmless from and against any and all loss, cost, expense, damage,
penalty or liability, including without limitation reasonable attorneys’ fees,
incurred as a result of a claim by any person or entity (a) that it is entitled
to a commission, finder’s fee or like payment in connection with the Sublease;
(b) relating to or arising out of the Sublease or any related agreements or
dealings; (c) relating to or arising out of the injury to or death of any person
or damage to property, in or about the Premises or the Building, except to the
extent due to the negligence or willful misconduct of Landlord; (d) relating to
or arising out of the injury to or death of any person or damage to property, to
the extent caused by the acts or omissions of Sublandlord, Subtenant and/or
their employees, agents, contractors, guests, licensees or invitees during the
term of the Sublease; and (e) relating to or arising out of the breach by the
indemnifying party of any of its covenants hereunder.

 

  12.

Limitation of Landlord’s Liability. Subtenant covenants and agrees that, to the
maximum extent permitted by law, all of Subtenant’s furniture, fixtures,
equipment and property of every kind, nature and description related to or
arising out of Subtenant’s leasehold estate, which may be in or about the
Premises or the Building, in the public corridors, or on the sidewalks, areaways
and approaches adjacent thereto shall be at the sole risk and hazard of
Subtenant, and that if the whole or any part thereof shall be damaged,
destroyed, stolen or removed from any cause or reason whatsoever, no part of
said damage or loss shall be charged to, or borne by, Landlord, except to the
extent such damage or loss is due to the negligence or willful misconduct of
Landlord. Landlord shall not be liable for any injury or damage to persons or
property resulting from fire, explosion, falling plaster, steam, gas, air
contaminants or emissions, electricity, electrical or electronic emanations or
disturbance, water, rain or snow or leaks from any part of the Building or from
the pipes, appliances, equipment or plumbing works or from the roof, street or
sub-surface or from any other place or caused by dampness, vandalism, malicious
mischief or by any other cause of whatever nature, except to the extent caused
by or due to the negligence or willful misconduct of

 

4



--------------------------------------------------------------------------------

  Landlord, and then, where notice and an opportunity to cure are appropriate
(i.e., where Subtenant has an opportunity to know or should have known of such
condition sufficiently in advance of the occurrence of any such injury or damage
resulting therefrom as would have enabled Landlord to prevent such damage or
loss had Subtenant notified Landlord of such condition) only after (a) notice to
Landlord of the condition claimed to constitute negligence or willful
misconduct, and (b) the expiration of a reasonable time after such notice has
been received by Landlord without Landlord having commenced to take all
reasonable and practicable means to cure or correct such condition; and pending
such cure or correction by Landlord, Subtenant shall take all reasonably prudent
temporary measures and safeguards to prevent any injury, loss or damage to
persons or property. Notwithstanding the foregoing, in no event shall Landlord
be liable for any loss which is covered by insurance policies actually carried
or required to be so carried by this Consent; nor shall Landlord be liable for
any such damage caused by other tenants or persons in the Building or caused by
operations in construction of any private, public, or quasi-public work; nor
shall Landlord be liable for any latent defect in the Premises or in the
Building. Subtenant shall neither assert nor seek to enforce any claim against
Landlord other than against Landlord’s interest in the Building and in the
uncollected rents, issues and profits thereof, and Subtenant agrees to look
solely to such interest for the satisfaction of any liability of Landlord under
this Consent. Subtenant specifically agrees that in no event (i) shall any
officer, director, trustee, employee or representative of Landlord ever be
personally liable for any obligation, or (ii) shall Landlord be liable for
consequential or incidental damages or for lost profits.

 

  13. Landlord’s Costs. Pursuant to Section 6.3(b) (Assignment; Sublease) of the
Prime Lease, and as a condition to Landlord’s consent to the Sublease,
Sublandlord shall deliver to Landlord $1,668.50, concurrently with Sublandlord’s
delivery of an executed counterpart hereof, representing Landlord’s reasonable
attorneys’ fees and administrative costs and expenses incurred in connection
with reviewing the Sublease and drafting this Consent.

 

  14. Sublandlord’s Obligations. Sublandlord acknowledges that during the term
of the Sublease, Sublandlord shall be jointly and severally liable with
Subtenant for the Prime Lease obligations applicable to the Premises.

 

  15. Insurance. Subtenant shall, throughout the term of the Sublease, at its
own expense, keep and maintain in full force and effect the insurance required
under the Prime Lease and otherwise in accordance with the terms thereof. In
addition, Subtenant shall name Landlord as an additional insured on all
liability policies carried by Subtenant. On or before accessing the Premises,
and thereafter upon Landlord’s request, Subtenant shall submit binders of
insurance to Landlord evidencing that the requirements of this Section 15 have
been met. In the event of any claim, and upon Landlord’s request, Subtenant
shall deliver to Landlord complete copies of such insurance policies.
Section 10.7 of the Prime Lease shall be directly applicable as between Landlord
and Subtenant as if Subtenant were Tenant.

 

  16.

Notices. All notices or other communications hereunder shall be in writing and
shall be deemed to have been given (a) if delivered by hand, by messenger or by
an express

 

5



--------------------------------------------------------------------------------

  delivery service (FedEx, UPS, etc.), then if and when delivered (or if
delivery is refused, when refused) to the respective parties at the below
addresses (or at such other address as a party may hereafter designate for
itself by notice to the other party as required hereby), or (b) if mailed, then
on the third business day following the date on which such communication is
deposited in the United States mails, by first class registered or certified
mail, return receipt requested, postage prepaid, and addressed to the respective
parties at the below addresses (or at such other address as a party may
hereafter designate for itself by notice to the other party as required hereby).
Notice by counsel to a party shall be deemed notice from such party.

 

If to Landlord:    WLC THREE VI, L.L.C.    c/o Griffith Properties LLC    260
Franklin Street, 5th Floor    Boston, MA 02110    Attention: Marci G. Loeber   
With copies to:    WLC THREE VI, L.L.C.    c/o Walton Street Capital LLC    900
North Michigan Avenue, Suite 1900    Chicago, IL 60611    Attention: Howard J.
Brody    WLC THREE VI, L.L.C.    c/o Walton Street Capital LLC    900 North
Michigan Avenue, Suite 1900    Chicago, IL 60611    Attention: Douglas J. Welker
   WLC THREE VI, L.L.C.    c/o Walton Street Capital LLC    900 North Michigan
Avenue, Suite 1900    Chicago, IL 60611    Attention: Angela R. Lang If to
Sublandlord:    MacLean Power, L.L.C.    481 Munn Road, Suite 300    Fort Mill,
SC 29715    Attention: Scott Pearson

 

6



--------------------------------------------------------------------------------

If to Subtenant:    And before the Sublease Commencement Date:    Aldeyra
Therapeutics, Inc.    15 New England Executive Park    Burlington, MA 01803   
Attention: Stephen Tulipano    And on or after the Sublease Commencement Date:
   The Premises

 

  17. Brokers. Except for Lincoln Property Company (“Sublandlord’s Broker”) and
Cassidy Turley (“Subtenant’s Broker”), each party represents and warrants to the
other that they have not made any agreement or taken any action which may cause
anyone to become entitled to a commission as a result of the transactions
contemplated by this Consent, and each will indemnify and defend the other from
any and all claims, actual or threatened, for compensation by any such third
person by reason of such party’s breach of their representation or warranty
contained in this Consent. Sublandlord will pay any commission due to the
broker(s) hereunder pursuant to its separate agreement with the broker(s)
hereunder subject to execution and delivery of the Sublease by Sublandlord and
Subtenant.

 

  18. Prevailing Party. In the event of any litigation between the parties
hereto with respect to the subject matter hereof, the prevailing party shall be
entitled to reasonable attorneys’ fees. Reasonable attorneys’ fees shall be as
fixed by the court. The “prevailing party” shall be the party which by law is
entitled to recover its costs of suit, whether or not the action proceeds to
final judgment.

 

  19. No Representations. Sublandlord and Subtenant acknowledge and agree that
neither Landlord nor any of its agents or other representatives have made any
representations or warranties concerning the Premises, the Building, the
Sublease or the Prime Lease.

 

  20. Entire Agreement. The parties acknowledge that the Sublease constitutes
the entire agreement between Sublandlord and Subtenant with respect to the
subject matter thereof. The agreements contained herein constitute the entire
understanding between the parties with respect to the subject matter hereof, and
supersede all prior agreements, written or oral, inconsistent herewith.

 

  21. Conflict. Sublandlord and Subtenant hereby agree that in the event of a
conflict between this Consent and the Sublease, this Consent shall control.

 

  22. Binding Effect. This Consent shall be binding upon and shall inure to the
benefit of the parties’ respective successors-in-interest and assigns, subject
at all times, nevertheless, to all agreements and restrictions contained in the
Prime Lease, the Sublease, and this Consent.

 

7



--------------------------------------------------------------------------------

  23. Construction. Every agreement contained in this Consent is, and shall be
construed as a separate and independent agreement. If any term of this Consent
or the application thereof to any person or circumstances shall be invalid and
unenforceable, the remaining provisions of this Consent, the application or such
term to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected. This Consent shall be created and enforced
in accordance with the laws of the Commonwealth of Massachusetts.

 

  24. Effectiveness. This Consent shall not bind Landlord unless and until it
has been signed by Sublandlord and Subtenant, received and accepted by Landlord,
and then countersigned and redelivered by Landlord to Sublandlord and Subtenant.

 

  25. Counterparts. This Consent may be executed in multiple counterparts, all
of which, taken together, shall constitute one original instrument.

[END OF TEXT; SIGNATURES FOLLOW ON NEXT PAGE.]

 

8



--------------------------------------------------------------------------------

EXECUTED as an instrument under seal as of the date first written above.

 

LANDLORD:

WLC THREE VI, L.L.C.,

a Delaware limited liability company

By:   WLC Equity VI, L.L.C.,  

a Delaware limited liability company,

its Sole Member

  By:   WLC-G Holdings VI, L.L.C.,    

a Delaware limited liability company,

its Sole Member

    By:   WLC Investors VI, L.L.C.,      

a Delaware limited liability company,

its Member

      By:   Walton REIT Holdings B-VI, L.L.C.,        

a Delaware limited liability company,

its Sole Member

        By:   Walton REIT B-VI, L.L.C.,          

a Delaware limited liability company,

its Managing Member

          By:   Walton Street Real Estate Fund VI-Q, L.P.,            

a Delaware limited partnership,

its Managing Member

            By:   Walton Street Managers VI, L.P.,              

a Delaware limited partnership,

its General Partner

              By:   WSC Managers VI, Inc.,                

a Delaware corporation,

its General Partner

                By:   LOGO [g799343ex10_15pg9.jpg]                  

 

                Name:   Laura Weidaw                  

 

                Title:   VP                  

 

                  Hereunto duly authorized

[COUNTERPART SIGNATURE PAGE TO CONSENT]

 

9



--------------------------------------------------------------------------------

SUBLANDLORD:

MACLEAN POWER, L.L.C.,

a Delaware limited liability company

By:   LOGO [g799343ex10_15pg10a.jpg]  

 

Name:   Scott Pearson  

 

Title:   Director of Business Development  

 

  Hereunto duly authorized SUBTENANT:

ALDEYRA THERAPEUTICS, INC.,

a Delaware corporation

By:   LOGO [g799343ex10_15pg10b.jpg]  

 

Name:   Stephen Tulipano  

 

Title:   CFO  

 

  Hereunto duly authorized

[COUNTERPART SIGNATURE PAGE TO CONSENT]

 

10



--------------------------------------------------------------------------------

EXHIBIT A

SUBLEASE

(ATTACHED)